Citation Nr: 1004171	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-10 874	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  Jurisdiction over the Veteran's 
case subsequently was transferred to the Veteran's home RO in 
Atlanta, Georgia.

In October 2009, the Veteran and his representative testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

The Veteran's currently diagnosed left knee disorder is 
proximately due to his service-connected left ankle 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks entitlement to service connection for a 
left knee disorder.  Specifically, the Veteran claims that he 
currently has a left knee disorder that is related to his 
service-connected left ankle disorder. 

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
direct service connection for a disability, there generally 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted on a secondary basis 
if a current non-service-connected disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing entitlement to 
secondary service connection requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability. 
 38 C.F.R. §§ 3.310(a) and 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Where a service-connected 
disability aggravates a non-service-connected disability, a 
Veteran may be compensated for the degree of his non-service-
connected disability (but only that degree) over and above 
that which existed prior to the aggravation.  Allen, 7 Vet. 
App. at 448.  Evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required to establish 
aggravation.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

At this juncture, the Board notes that the in accordance with 
an August 2000 rating decision, the RO awarded the Veteran 
service connection for a fractured left ankle with residuals 
of degenerative changes, and assigned a 20 percent disability 
rating. for 

The Veteran's service treatment records do not reveal that 
the Veteran ever complained of, sought treatment for, or was 
diagnosed with a left knee disorder while in service.

Subsequent to service, however, the Veteran sought treatment 
for left knee pain from Peachtree Orthopaedic Clinic.  X-rays 
conducted in June 2004 revealed minimal degenerative changes 
within the left knee joint.  Dr. A.G. diagnosed the Veteran 
with left knee patellofemoral chondromalacia.

The Veteran also sought treatment for his left knee pain at 
Kaiser Permanente.  In a letter dated in June 2005, Dr. A.B. 
indicated that an orthopedic specialist had diagnosed the 
Veteran with patellofemoral syndrome.  He also raised the 
possibility that the Veteran's left ankle disability may have 
contributed to his left knee problems.

In September 2005, the Veteran was afforded a VA examination.  
The Veteran reported the onset of left knee pain in 
approximately fall 2003.  X-rays of his left knee were within 
normal limits.  Upon examination, the examiner diagnosed the 
Veteran with left knee strain based on limited range of 
motion.  She opined that this condition is less likely than 
not due to the Veteran's left ankle disability because she 
did not find any abnormalities that would indicate any 
residuals from a left ankle disability.

The Veteran continued treatment for left knee pain at 
Peachtree Orthopaedic Clinic in 2006.  In January 2006, Dr. 
A.L. noted his belief that the Veteran's left ankle 
disability had placed more stress on his left knee.  In 
February 2006, Dr. A.L. similarly opined that the Veteran's 
left knee pain stemmed from his left ankle disability.

In October 2009, the Veteran provided testimony regarding his 
claim at a Travel Board hearing.  He indicated that his left 
knee pain began in approximately 2004 and that two orthopedic 
specialists, as well as his family physician, told him his 
left knee problems were directly connected with his left 
ankle disability.

Following the hearing, the Veteran submitted a treatment 
record from Rehab Orthopedic Medicine dated in October 2009.  
Dr. R.D. opined that the gait disturbance produced by the 
Veteran's left ankle disability may have favored the 
development of a chronic left patellofemoral syndrome.

In light of the evidence, the Board finds that service 
connection for a left knee disorder is warranted.  The 
Veteran currently is diagnosed with left knee strain, left 
patellofemoral chondromalacia, and left knee patellofemoral 
syndrome.  While there is no evidence that his left knee 
disorder is related to his active service, there is 
substantial evidence indicating that this disorder is a 
result of the Veteran's service-connected left ankle 
disability.  Drs. A.B., A.L., and R.D. each have rendered 
opinions in this regard.

The Board notes that upon examining the Veteran in September 
2005, the VA examiner opined that the Veteran's left knee 
disorder was less likely than not due to the Veteran's 
service-connected left ankle disability.  This opinion, 
however, is contradicted by the opinions of three other 
physicians.  Considering the evidence as a whole and 
resolving reasonable doubt in the Veteran's favor, the Board 
therefore finds that the Veteran's left knee disorder is 
proximately due to his service-connected left ankle 
disability.  As such, entitlement to service connection for a 
left knee disorder is granted.


ORDER

Service connection for a left knee disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


